DETAILED ACTION
This is the first Office Action on the merits based on the 16/420,208 application in response to the applicants arguments filed on 11/13/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment 2 Fig. 10, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/13/2020.
Applicant's election with traverse of application 16/420,208 in the reply filed on 11/13/2020 is acknowledged.  The traversal is on the grounds that the embodiments 1-2 are searched within the same class and subclass.  This is not found persuasive because embodiment 2 creates a search burden on the examiner to search within further classes/ sub classes that  involve fluid filled boards; ex. A61H1/005.
The requirement is still deemed proper and is therefore made FINAL.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “connection means” present in claims 16-17 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “connection”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “connection means” present in claims 16-18, this limitation is taken to describe a mortise and tenon joint. (Paragraph [0012])
 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the groove" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the groove” to “a groove”.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In Claim 1 Line 4, the limitation “the cavity” should be “the at least one cavity”
In Claim 1 Line 9, the limitation “the protrusion” should be “the at least one protrusion”
In Claim 17 Line 2, the limitation “the cavity” should be “the at least one cavity” 
In Claim 17 Line 7, the limitation “the protrusion” should be “the at least one protrusion”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chapman (US Patent No. 2018/0318637).


    PNG
    media_image1.png
    477
    430
    media_image1.png
    Greyscale

Regarding claim 1, Chapman discloses an exercise board (See Figure 10A) comprising a main body (10; Figure 10B), an elastic body (Extension indicator 100 and fasteners 102 that are from a material that flexibly forms into the rehabilitation board; Figure 10C; Paragraph [0132] Lines 21-23 “In another embodiment, a T-slot type fastening portion may be formed in a separate piece of material that is attached or fastened to the rehabilitation board.”) configured on an upper surface (Top of 10; Figure 10C) of the main body (10; Figure 10B), and a rubber layer (See Paragraph [0021] below) attached to a lower surface (Bottom of 10; Figure 10C) of the main body (10; Figure 10B) by an adhesive (See Paragraph [0021] below).
The rehabilitation board described herein may comprise a non-slip material on the bottom surface. A non-slip material may be a component of the board or may be fastened or attached to the rehabilitation board. A non-slip material may be an integral component of the board wherein it is not readily detachable from the board and may be adhered or otherwise fastened. In one embodiment, a non-slip surface may comprise a sprayed on material to the board. The non-slip material may cover the bottom surface of the low friction board, or at least a portion of the bottom surface of the low friction board, such as one or more strips attached to the bottom surface. The non-slip material may be attached to the rehabilitation board through the use of any conventional means including, but not limited to, adhesives, fasteners and the like. In one embodiment, a non-slip material is attached to another material, such as a board, that may have a low coefficient of friction material on the working surface. The non-slip material may comprise any suitable material, including but not limited to, pressure sensitive adhesives, silicones, urethanes, rubbers, and the like. The non-slip material may comprise Dycem non-slip material available from Dycem Limited, Warwick, R.I. This material is well known to provide superior non-slip properties on a wide variety of surfaces.”)
; wherein, the upper surface (Top of 10; Figure 10C) of the main body (10; Figure 10B) is provided with at least one cavity (108; Figure 10C; T-slot fastening portion), the cavity (108; Figure 10C; T-slot fastening portion) at least comprises a first cavity part (108; Figure 10C; Top narrow section of the T-slot fastening portion) and a second cavity part (108; Figure 10C; Bottom wide section of the T-slot fastening portion), the first cavity part (108; Figure 10C; Top 

    PNG
    media_image2.png
    477
    430
    media_image2.png
    Greyscale

Regarding claim 2, Chapman discloses the exercise board (See Figure 10A) is arc-shaped (The ends of the board are arc shaped as annotated above in Figure 10A).

Regarding claim 12, Chapman discloses a lower surface (The entirety of the rubber material is non-slip material including the lower surface) of the rubber layer is provided with an anti-slip texture.
(Paragraph [0021] “The rehabilitation board described herein may comprise a non-slip material on the bottom surface. A non-slip material may be a component of the board or may be fastened or attached to the rehabilitation board. A non-slip material may be an integral component of the board wherein it is not readily detachable from the board and may be adhered or otherwise fastened. In one embodiment, a non-slip surface may comprise a sprayed on material to the board. The non-slip material may cover the bottom surface of the low friction board, or at least a portion of the bottom surface of the low friction board, such as one or more strips attached to the bottom surface. The non-slip material may be attached to the rehabilitation board through the use of any conventional means including, but not limited to, adhesives, fasteners and the like. In one embodiment, a non-slip material is attached to another material, such as a board, that may have a low coefficient of friction material on the working surface. The non-slip material may comprise any suitable material, including but not limited to, pressure sensitive adhesives, silicones, urethanes, rubbers, and the like. The non-slip material may comprise Dycem non-slip material available from Dycem Limited, Warwick, R.I. This material is well known to provide superior non-slip properties on a wide variety of surfaces.”)
Regarding claim 13, the main body (10; Figure 10C) is a plywood plate, a wooden plate, or a plastic plate.
(Paragraph [0010] Lines 1-3 “A rehabilitation board, as described herein, may comprise any suitable type of material including, but not limited to, wood, wood composite materials, polymers, plastics, rubber, elastomers, metal, foams and the like.”)
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 3-11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784